DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 10/26/2021.
Claim(s) 1-2, 28-30, 32 and 34-43 are currently pending. 
Claim(s) 1, 28-30, 34-35 and 42 have been amended. 
Claim(s) 3-27, 31, 33 and 44 have been canceled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 28-30, 32 and 34-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0241690, Tajima et al. in view of JP2008/244100, Onoe and JP 2001-160632, Suzuki et al.
Regarding claim 1
Tajima teaches a thermoelectric element (11) [Figs. 7A-7C and paragraph 0130] comprising:
a first substrate (corresponding to lower support substrate 1a) [Figs. 7A-7C and paragraph 0130];
a first electrode part (corresponding to wiring conductor 3a) disposed on the first substrate (1a) [Figs. 7A-7C and paragraph 0130];
a semiconductor structure (corresponding to N-type and P-type thermoelectric elements 2a and 2b) disposed on the first electrode part (3a) [Figs. 7A-7C and paragraph 0130];
a second electrode part (corresponding to wiring conductor 3b) disposed on the semiconductor structure (2a and 2b) Figs. 7A-7C and paragraph 0130]; and

wherein the second substrate (1b) includes a first surface and a second surface opposite to the first surface [Figs. 7A-7C],
the second electrode part (3b) disposed on the first surface [Fig. 7C],
a terminal electrode part (corresponding to the external connection terminal 4) formed by extending at least one of the second electrode parts is disposed on the second surface (the via electrode 18 can be seen as extending the end electrode 3b) [Fig. 7C and paragraphs 0132-0133], and
wherein the second substrate (1b) further includes a via electrode (18) for forming the terminal electrode part (4) [Fig. 7C and paragraph 0133], 
While the through hole is shown to be filled with a conductive material to provide the connection, the via hole itself which extends from one side of the second substrate to a second side of the second substrate meets with the limitation of “a through hole formed between the terminal electrode part and the second electrode part, the through hole is formed to extend from one side surface of the second substrate towards the toward the other side surface”.
As further clarification with regards to the through hole, Onoe is cited below. 
Onoe teaches a substrate structure for thermoelectric devices [Abstract]. Onoe teaches that the substrate (which is ceramic) includes through holes [see fig. 1] which are provided to prevent heat distortion (see description at paragraph 6 and figs.)
Tajima and Onoe are analogous inventions in the field of thermoelectric devices.  It would have been obvious to one of ordinary skill in the art before the effective filing 
Modified Tajima teaches the via electrode (18) overlapping with the first substrate (1a) [Fig. 7C].  However, Tajima does not teach that said via electrode does not overlap with the semiconductor structure. 
In the same field of endeavor of thermoelectric devices, Suzuki teaches a substrate (13a) including a via electrode (15) for connecting an electrode part to a terminal part, wherein the via electrode is formed such that it overlaps with the opposing substrate but does not overlap with the semiconductor structure [Fig. 2, paragraphs 0035-0036 and 0039].
Modified Tajima and Suzuki are analogous inventions in the field of thermoelectric devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the via electrode of modified Tajima such that it does not overlap with the semiconductor structure, as in Suzuki, because said structure is effective in establishing connection between the electrode and the terminal such that flow of current is enabled [Suzuki, paragraphs 0039-0040].
Regarding claim 2
	Tajima does not teach the limitation, in the terminal electrode part, at least one of the second electrode parts being disposed to extend along a side surface of the second substrate.
Suzuki teaches the voltage/current is supplied to thermoelectric device by, in the terminal part, disposing the electrode such that it extends along a side surface of the substrate upon which the terminal part is formed, said electrode thereby acting as a 
Tajima and Suzuki are analogous inventions in the field of thermoelectric devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second electrode parts to extend along a side surface of the substrate, as in Suzuki, because such structure is taught to be capable of supplying power to the thermoelectric structure and also saves space [Suzuki, Fig. 6 and paragraphs 0047-0052].
Regarding claims 28 and 38
Tajima teaches a thermoelectric element (11) [Figs. 7A-7C and paragraph 0130] comprising:
a first substrate (corresponding to lower support substrate 1a) [Figs. 7A-7C and paragraph 0130];
a first electrode (corresponding to wiring conductor 3a) disposed on the first substrate (1a) [Figs. 7A-7C and paragraph 0130];
a semiconductor structure (corresponding to N-type and P-type thermoelectric elements 2a and 2b) disposed on the first electrode part (3a) [Figs. 7A-7C and paragraph 0130];
a second electrode (corresponding to wiring conductor 3b) disposed on the semiconductor structure (2a and 2b) Figs. 7A-7C and paragraph 0130]; and
a second substrate (1b) disposed on the second electrode part (3b) [Figs. 7A-7C and paragraph 0130],

wherein the second substrate (1b) includes a first surface facing the second electrode (3b) [Fig. 7C], a second surface opposite to the first surface [Figs. 7A-7C],
the second electrode part (3b) disposed on the first surface [Fig. 7C], and a via electrode (18) passing through the first surface and the second surface [Fig. 7C and paragraph 0133],
wherein the terminal electrode (4) electrically contacts the second electrode (3b) through the via electrode (18) [Fig. 7C and paragraphs 0132-0133],
wherein the second substrate (1b) further includes a first region in which the terminal electrode (4) and the via electrode (18) are disposed (See Fig. 7C below), and a second region except for the first region (see Fig. 7C below), and
wherein an area of the second region is greater than an area of the first region (see Fig. 7C below).
[AltContent: textbox (2nd region)][AltContent: textbox (1st region)][AltContent: ][AltContent: ][AltContent: connector]
    PNG
    media_image1.png
    322
    448
    media_image1.png
    Greyscale


As further clarification with regards to the through hole, Onoe is cited below. 
Onoe teaches a substrate structure for thermoelectric devices [Abstract]. Onoe teaches that the substrate (which is ceramic) includes through holes [see fig. 1] which are provided to prevent heat distortion (see description at paragraph 6 and figs.)
Tajima and Onoe are analogous inventions in the field of thermoelectric devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Tajima by using the divided substrate of Onoe, in order to account for thermal distortion [Onoe, paragraph 0006 and Fig. 1].
Modified Tajima teaches the via electrode (18) overlapping with the first substrate (1a) [Fig. 7C].  However, Tajima does not teach that said via electrode does not overlap with the semiconductor structure. 
In the same field of endeavor of thermoelectric devices, Suzuki teaches a substrate (13a) including a via electrode (15) for connecting an electrode part to a terminal part, wherein the via electrode is formed such that it overlaps with the opposing substrate but does not overlap with the semiconductor structure [Fig. 2, paragraphs 0035-0036 and 0039].
Modified Tajima and Suzuki are analogous inventions in the field of thermoelectric devices.  It would have been obvious to one of ordinary skill in the art 
Regarding Claim 29
	Modified Tajima teaches the thermoelectric element as set forth above, wherein the width of the terminal electrode (4) is greater than that of the via electrode (18) [Tajima, Fig. 7C].
Regarding claim 30
The embodiment depicted in Fig. 7C of Tajima does not teach a thermoelectric chip disposed on the second surface of the second region of the substrate, wherein the thermoelectric chip does not contact with the terminal electrode.
Suzuki teaches providing a thermoelectric chip (corresponding to conductive layer 18) on the second surface of the second region of the substrate (13a) [Fig. 2 and paragraph 0036], wherein the thermoelectric (18) chip does not contact with the terminal electrode (16) [Fig. 2 and paragraph 0036]. The thermoelectric chip facilitating fixing to a substrate or the like [paragraph 0036].
Therefore, it would be obvious to disposed a thermoelectric chip on the second side of the second substrate in order to facilitate fixing to a substrate or the like [Suzuki, paragraph 0036].
Regarding Claim 32
Modified Tajima teaches the thermoelectric element as set forth above, wherein the width of the terminal electrode (4) is smaller than a width of the first region of the 
Regarding Claim 34
Modified Tajima teaches the thermoelectric element as set forth above, wherein an area of a top surface of the terminal electrode (4) is greater than an area of a top surface of the via electrode (18) [Tajima, Fig. 7C].
Regarding claim 35 
Modified Tajima teaches the thermoelectric element as set forth above, wherein the terminal electrode (4) overlaps the semiconductor structure vertically (see semiconductor element 2a) [Tajima, Figs. 7A-7C; Suzuki, Fig. 2].
Regarding claim 36
Modified Tajima teaches the thermoelectric element as set forth above, wherein the terminal electrode (4) overlaps at least one of the first electrode (3a) and the second electrode (3b) vertically [Tajima, Figs. 7A-7C; Suzuki, Fig. 2].
Regarding claim 37
Modified Tajima teaches the thermoelectric element as set forth above, wherein an area of the first substrate (1a) is different than an area of the second substrate (1b) [Tajima, Fig. 7A].
Regarding claim 39
Modified Tajima teaches the thermoelectric element as set forth above, wherein the terminal electrode (4) electrically contacts an outer frame (26) [Fig. 7C and paragraph 0134].
Regarding Claim 40

Regarding Claim 41
	Modified Tajima teaches the thermoelectric element as set forth above, wherein the first region is closer to an end of the second substrate (1b) than the first region [see Fig. 7C of Tajima above].
Regarding Claim 42
	Modified Tajima teaches the thermoelectric element as set forth above, wherein an area of the terminal electrode (4) is greater than an area of the via electrode (18) [Tajima, Fig. 7C].
Regarding Claim 43
Modified Tajima teaches the thermoelectric element as set forth above, wherein the terminal electrode (4) has an area greater than the connection hole [Tajima, Fig. 7C; Onoe, Fig. 6].
Regarding Claim 43
Modified Tajima teaches the thermoelectric element as set forth above, wherein the width the first substrate (1a) has a greater area than the second substrate (1b) [Fig. 7A].  Alternatively, within the breadth of the claims, the frame could be interpreted as the first substrate meeting this limitation.

Response to Arguments
Applicant’s arguments, see Remarks Filed on 10/26/2021, have been considered but are not persuasive.

Applicant argues that Tajima does not teach the second substrate includes a through hole formed between the terminal electrode part and the second electrode part, and the through hole is formed to extend from one side surface of the second substrate toward the other side surface.
Applicant argues that Onoe does not teach or suggest the missing features.
Applicant further argues that Onoe’s FIG. 2b includes a gap X. However, the gap X is disposed between the semiconductors. That is, Onoe does not disclose that the through hole is disposed between the terminal electrode part and the second electrode part. 
Examiner respectfully disagrees.  First, examiner has not explained how Tajima does not meet with the limitations regarding the claimed though hole.  Tajima teaches a via electrode (18) formed by filing a via hole/opening with a conductive material.  Said hole extending from a first surface of the second substrate towards the second surface of the semiconductor substrate.  Second, the claimed does not preclude a through hole between the terminal and the second electrode in a y/vertical direction.  As seen in Fig. 7C, the through opening/hole is positioned between the terminal and the second electrode part.

[AltContent: textbox (2nd electrode part)][AltContent: arrow][AltContent: textbox (Through hole)][AltContent: textbox (Terminal)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    322
    448
    media_image1.png
    Greyscale

With regards to Onoe, examiner respectfully disagrees.  Onoe teaches dividing the substrate into multiple regions, wherein each divided portion x is formed such that it extends from one surface of the substrate to the other surface of said substrate.  As shown in the Figure 1b, each portion x is formed between the electrode parts (see wiring patterns) and a terminal part (17) [Fig. 1(b) and paragraph 0023-0024].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/           Primary Examiner, Art Unit 1721